MRM:MEF
F.# 2020R00016

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

_______________________________________

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH THE
 TWITTER PROFILES WITH USERNAMES
 (1) @BINGIEBONGIE AT
 HTTPS://TWITTER.COM/BINGIEBONGIE;
 (2) @THELIFEOFCHRIS88 AT                              APPLICATION FOR A
 HTTPS://TWITTER.COM/THELIFEOFCHRIS88;                 SEARCH WARRANT FOR
 (3) @LIFEOFCHRIS69 AT                                 INFORMATION IN
 HTTPS://TWITTER.COM/LIFEOFCHRIS69;                    POSSESSION OF A PROVIDER
 (4) @DACRYPHLLIC AT                                   (TWITTER ACCOUNTS)
 HTTPS://TWITTER.COM/DACRYPHLLIC;
 (5) @SOMNOPHLLIC AT                                   No. ___21-MJ-210(ARL)____
 HTTPS://TWITTER.COM/DACRYPHLLIC;
 AND (6) @DACRYYBOYY AT
 HTTPS://TWITTER.COM/DACRYYBOYY,
 THAT ARE STORED AT PREMISES
 CONTROLLED BY TWITTER


                          AFFIDAVIT IN SUPPORT OF
                   AN APPLICATION FOR A SEARCH WARRANT

       I, AARON E. SPIVACK, being first duly sworn, hereby depose and state as follows:

                   INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application for a search warrant for

information associated with a certain Twitter account that is stored at premises owned,

maintained, controlled, or operated by Twitter, a social-networking company headquartered

in San Francisco, CA. The information to be searched is described in the following

paragraphs and in Attachment A. This affidavit is made in support of an application for a
search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) to require

Twitter to disclose to the government records and other information in its possession,

pertaining to the subscriber or customer associated with the Twitter account.

       2.     I am a Special Agent with the FBI. As such, I am a “federal law enforcement

officer” within the meaning of Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a

government agent engaged in enforcing the criminal laws and duly authorized by the

Attorney General to request a search warrant. I have been a Special Agent with the FBI for

approximately 12 years. I am now assigned to the FBI’s Child Exploitation and Human

Trafficking Task Force, which investigates individuals suspected of being involved in the

receipt, distribution, possession and production of child pornography and sex trafficking,

among other offenses. While employed by the FBI, I have conducted and participated in

numerous investigations of criminal activity, including, but not limited to investigations

related to the sexual exploitation of children, child pornography, and other sex offenses. As a

result, and based on my training and experience, I am familiar with the laws regarding sexual

offenses and how sexual offenses are commonly committed. I have been assigned to

investigate violations of criminal law relating to sexual offenses, and I have gained expertise

in how to conduct such investigations through, among other things, training I have received

in seminars and classes, and my daily work in relation to these types of investigations. As

part of my responsibilities, I have participated in numerous investigations into the

commission of various sex offenses. During these investigations, I have executed, or

participated in the execution of, numerous search warrants involving electronic devices. I

have also received training regarding computer technology and the way electronic devices

                                               2
are used to further criminal activity, including sex offenses. I have training and experience in

numerous areas of criminal investigations and procedures, including search warrant

applications, executing searches and seizures, and seizing and processing computer evidence.

As part of my responsibilities, I have reviewed thousands of photographs depicting children

(less than eighteen years of age) being sexually exploited by adults. Through my experience

in these investigations, I have become familiar with methods of determining whether a child

is a minor.

          3.     The facts in this affidavit come from my personal observations, my training

and experience, and information obtained from other agents and witnesses. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant and

does not set forth all of my knowledge about this matter.

          4.     Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that CARMINE SIMPSON violated Sections 2251 (sexual

exploitation of children), 2252 (transportation, receipt, distribution and possession of

material involving sexual exploitation of minors), 2252A (transportation, receipt, distribution

and possession of child pornography) and 2422 (coercion and enticement) (together, the

“Subject Offenses”). There is also probable cause to search the information described in

Attachment A for evidence of these crimes and contraband or fruits of these crimes, as

described in Attachment B.

                                         DEFINITIONS

          For the purposes of this affidavit, the following terms have the indicated meaning

herein:

                                                 3
              a.      “Child Pornography," as used herein, includes the definition in 18

U.S.C. § 2256(8) (any visual depiction of sexually explicit conduct where (a) the production

of the visual depiction involved the use of a minor engaged in sexually explicit conduct, (b)

the visual depiction is a digital image, computer image, or computer-generated image that is,

or is indistinguishable from, that of a minor engaged in sexually explicit conduct, or (c) the

visual depiction has been created, adapted, or modified to appear that an identifiable minor is

engaged in sexually explicit conduct), as well as any visual depiction, the production of

which involves the use of a minor engaged in sexually explicit conduct (see 18 U.S.C. §§

2252 and 2256(2)).

              b.      “Child Erotica,” as used herein, means materials and items that are

sexually arousing to persons having a sexual interest in minors but that are not, in and of

themselves, obscene and that do not necessarily depict minors in sexually explicit poses or

positions.

              c.      “Visual depictions” include undeveloped film and videotape, and data

stored on computer disk or by electronic means, which is capable of conversion into a visual

image. See 18 U.S.C. § 2256(5).

              d.      “Computer,” as used herein, is defined pursuant to 18 U.S.C.

§ 1030(e)(1), as “an electronic, magnetic, optical, electrochemical, or other high speed data

processing device performing logical, arithmetic, or storage functions, and includes any data

storage facility or communications facility directly related to or operating in conjunction with

such device[.]”



                                               4
              e.       “Computer software,” as used herein, is digital information which can

be interpreted by a computer and any of its related components to direct the way they work.

Computer software is stored in electronic, magnetic, or other digital form. It commonly

includes programs to run operating systems, applications, and utilities.

              f.      The terms “records,” “documents,” and “materials,” as used herein,

include all information recorded in any form, visual or aural, and by any means, whether in

handmade form (including, but not limited to, writings, drawings, painting), photographic

form (including, but not limited to, microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, photocopies), mechanical form (including, but not limited to,

phonograph records, printing, typing) or electrical, electronic or magnetic form (including,

but not limited to, tape recordings, cassettes, compact discs, electronic or magnetic storage

devices such as floppy diskettes, hard disks, CD-ROMs, digital video disks (DVDs),

Personal Digital Assistants (PDAs), Multi Media Cards (MMCs), memory sticks, optical

disks, printer buffers, smart cards, memory calculators, electronic dialers, drives, or

electronic notebooks and tablets, as well as digital data files and printouts or readouts from

any magnetic, electrical or electronic storage device).

                                    PROBABLE CAUSE

       5.     On or about December 30, 2020, law enforcement in Maryland received two

cybertips from the National Center for Missing and Exploited Children (“NCMEC”),

informing them that an individual (the “TARGET”) was utilizing a Twitter account with the

number 1240754153749692416 (the “TARGET ACCOUNT”) to communicate with and

persuade minors to produce and send sexually explicit images and videos to him (together,

                                                5
the “Reports”). According to records submitted by Twitter in connection with the Reports

(the “Twitter Records”), the TARGET ACCOUNT is associated with the following vanity

names: (1) “@BINGIEBONGIE”, (2) “@thelifeofchris88”, (3) “@LifeOfChris69”, (4)

“@DACRYPHlLIC”, (5) “@SOMNOPHLLIC” and (6) “@DACRYYBOYY”.

Additionally, the profile associated with at least one of these vanity names included an age

for the TARGET of 17 years old.

       6.     Based on the Twitter Records, the TARGET had a cellular telephone with a

number ending in 2276 (the “2276 Number”). According to the same records, the TARGET

ACCOUNT was created on March 19, 2020 and suspended by Twitter on or about December

31, 2020.

       7.     Based on the Twitter Records, which include online chats occurring in or

about and between April 2020 and December 2020, the TARGET communicated with at

least 46 apparent minors, who appear to have been between the ages of 13 and 17. In these

chats, the TARGET requested that the minors take sexually explicit videos and pictures of

themselves, oftentimes masturbating or after drawing on their body with a marker. Based on

a review of the material submitted by Twitter, the TARGET obtained at least 18

photographic images and 33 videos containing apparent child exploitative material from

minors. The TARGET also obtained at least 162 photographic images and 48 videos

containing child erotica. During these conversations, the TARGET repeatedly represented

that he was 17 years old.

       8.     Included in the Reports and Twitter Records is information regarding various

IP addresses used by the TARGET to access the Internet. Using these IP address, in

                                              6
addition to other information obtained as part of the investigation, the FBI identified the

TARGET as CARMINE SIMPSON, who was living at a residence in Holbrook, New York

(the “TARGET RESIDENCE”).

       9.      On January 27, 2021, the FBI obtained a search warrant for the person of

CARMINE SIMPSON, the telephone associated with the 2276 Number (the “TARGET

PHONE”) and the TARGET RESIDENCE and all electronic devices therein. (21 MJ 115

(currently filed under seal)).

       10.     Pursuant to that search, the FBI recovered the TARGET PHONE, which is an

iPhone, among other devices. A search of the TARGET PHONE revealed numerous photos

that SIMPSON had taken of himself and shared on Twitter, using the TARGET ACCOUNT,

with the minor victims, including photos of his penis. Additionally, during the search of the

TARGET RESIDENCE, the FBI found a pair of boxer shorts that SIMPSON was wearing in

photos that he had shared on Twitter while using the TARGET ACCOUNT. Additionally, a

review of the TARGET PHONE revealed that SIMPSON had a number of contacts saved in

his phone that were labeled to indicate that they corresponded with individuals he met on

Twitter. For example, there are contacts in the TARGET PHONE that include “Stefanie

Twitter,” “Sophie Twitter,” and “Margaret Twitter.” There are also messages contained in

various applications in the TARGET PHONE and other electronic devices seized from the

defendant wherein he suggests meeting up with someone that he has apparently met online.

       11.     Additionally, the government has interviewed an individual who is employed

by the NYPD, but is currently on modified duty, who was periodically partnered with



                                               7
CARMINE SIMPSON in 2019 (“Police Officer 1”). 1 Police Officer 1 stated in substance

inter alia that while he was partnered with SIMPSON, SIMPSON repeatedly stated in sum

and substance that he was interested in young girls, SIMPSON showed Police Officer 1

photos of nude females, who SIMPSON represented were 13 and 14 years old and who

appeared to be pre-pubescent, and SIMPSON further stated in sum and substance that he was

having intercourse with the 13-year-old female pictured in one of the photos.

          12.   On January 28, 2021, CARMINE SIMPSON was placed under arrest and

charged by complaint with violating 18 U.S.C. 2251(a) (sexual exploitation of a minor) (No.

21 MJ 119). The complaint is attached hereto as EXHIBIT 1, and is fully incorporated

herein.

          13.   On December 30, 2020, law enforcement submitted a preservation request to

Twitter for the TARGET ACCOUNT.

          14.   Twitter owns and operates a free-access social-networking website of the same

name that can be accessed at http://www.twitter.com. Twitter allows its users to create their

own profile pages, which can include a short biography, a photo of themselves, and location

information. Twitter also permits users create and read 140-character messages called

“Tweets,” and to restrict their “Tweets” to individuals whom they approve. These features

are described in more detail below.



          1
               Police Officer 1 is currently the subject of an indictment in the Eastern District
of New York charging wire fraud, in connection with a scheme to submit fraudulent postal
insurance claims. Police Officer 1, with counsel, met with the government pursuant to a
proffer agreement and provided information about SIMPSON. No promises have been made
to Police Officer 1 in exchange for Police Officer 1 meeting with the government.
                                                8
       15.     Upon creating a Twitter account, a Twitter user must create a unique Twitter

username and an account password, and the user may also select a different name of 20

characters or fewer to identify his or her Twitter account. The Twitter user may also change

this username, password, and name without having to open a new Twitter account.

       16.     Twitter asks users to provide basic identity and contact information, either

during the registration process or thereafter. This information may include the user’s full

name, e-mail addresses, physical address (including city, state, and zip code), date of birth,

gender, hometown, occupation, and other personal identifiers. For each user, Twitter may

retain information about the date and time at which the user’s profile was created, the date

and time at which the account was created, and the Internet Protocol (“IP”) address at the

time of sign-up. Because every device that connects to the Internet must use an IP address, IP

address information can help to identify which computers or other devices were used to

access a given Twitter account.

       17.     A Twitter user can post a personal photograph or image (also known as an

“avatar”) to his or her profile, and can also change the profile background or theme for his or

her account page. In addition, Twitter users can post “bios” of 160 characters or fewer to

their profile pages.

       18.     Twitter also keeps IP logs for each user. These logs contain information about

the user’s logins to Twitter including, for each access, the IP address assigned to the user and

the date stamp at the time the user accessed his or her profile.

       19.     As discussed above, Twitter users can use their Twitter accounts to post

“Tweets” of 140 characters or fewer. Each Tweet includes a timestamp that displays when

                                                9
the Tweet was posted to Twitter. Twitter users can also “favorite,” “retweet,” or reply to the

Tweets of other users. In addition, when a Tweet includes a Twitter username, often

preceded by the @ sign, Twitter designates that Tweet a “mention” of the identified user. In

the “Connect” tab for each account, Twitter provides the user with a list of other users who

have “favorited” or “retweeted” the user’s own Tweets, as well as a list of all Tweets that

include the user’s username (i.e., a list of all “mentions” and “replies” for that username).

       20.     Twitter users can include photographs or images in their Tweets. Each Twitter

account also is provided a user gallery that includes images that the user has shared on

Twitter, including images uploaded by other services.

       21.     Twitter users can also opt to include location data in their Tweets, which will

reveal the users’ locations at the time they post each Tweet. This “Tweet With Location”

function is off by default, so Twitter users must opt in to the service. In addition, Twitter

users may delete their past location data.

       22.     When Twitter users want to post a Tweet that includes a link to a website, they

can use Twitter’s link service, which converts the longer website link into a shortened link

that begins with http://t.co. This link service measures how many times a link has been

clicked.

       23.     A Twitter user can “follow” other Twitter users, which means subscribing to

those users’ Tweets and site updates. Each user profile page includes a list of the people who

are following that user (i.e., the user’s “followers” list) and a list of people whom that user

follows (i.e., the user’s “following” list). Twitters users can “unfollow” users whom they

previously followed, and they can also adjust the privacy settings for their profile so that

                                               10
their Tweets are visible only to the people whom they approve, rather than to the public

(which is the default setting). A Twitter user can also group other Twitter users into “lists”

that display on the right side of the user’s home page on Twitter. Twitter also provides users

with a list of “Who to Follow,” which includes a few recommendations of Twitter accounts

that the user may find interesting, based on the types of accounts that the user is already

following and who those people follow.

       24.     In addition to posting Tweets, a Twitter user can also send Direct Messages

(DMs) to one of his or her followers. These messages are typically visible only to the sender

and the recipient, and both the sender and the recipient have the power to delete the message

from the inboxes of both users. As of January 2012, Twitter displayed only the last 100 DMs

for a particular user, but older DMs are stored on Twitter’s database.

       25.     Twitter users can configure the settings for their Twitter accounts in numerous

ways. For example, a Twitter user can configure his or her Twitter account to send updates

to the user’s mobile phone, and the user can also set up a “sleep time” during which Twitter

updates will not be sent to the user’s phone.

       26.     Twitter includes a search function that enables its users to search all public

Tweets for keywords, usernames, or subject, among other things. A Twitter user may save up

to 25 past searches.

       27.     Twitter users can connect their Twitter accounts to third-party websites and

applications, which may grant these websites and applications access to the users’ public

Twitter profiles.



                                                11
       28.    If a Twitter user does not want to interact with another user on Twitter, the

first user can “block” the second user from following his or her account.

       29.    In some cases, Twitter users may communicate directly with Twitter about

issues relating to their account, such as technical problems or complaints. Social-networking

providers like Twitter typically retain records about such communications, including records

of contacts between the user and the provider’s support services, as well as records of any

actions taken by the provider or user as a result of the communications. Twitter may also

suspend a particular user for breaching Twitter’s terms of service, during which time the

Twitter user will be prevented from using Twitter’s services.

       30.    As explained herein, information stored in connection with a Twitter account

may provide crucial evidence of the “who, what, why, when, where, and how” of the

criminal conduct under investigation, thus enabling the United States to establish and prove

each element or alternatively, to exclude the innocent from further suspicion. In my training

and experience, a Twitter user’s account information, IP log, stored electronic

communications, and other data retained by Twitter, can indicate who has used or controlled

the Twitter account. This “user attribution” evidence is analogous to the search for “indicia

of occupancy” while executing a search warrant at a residence. For example, profile contact

information, communications, “tweets” (status updates) and “tweeted” photos (and the data

associated with the foregoing, such as date and time) may be evidence of who used or

controlled the Twitter account at a relevant time. Further, Twitter account activity can show

how and when the account was accessed or used. For example, as described herein, Twitter

logs the Internet Protocol (IP) addresses from which users access their accounts along with

                                              12
the time and date. By determining the physical location associated with the logged IP

addresses, investigators can understand the chronological and geographic context of the

account access and use relating to the crime under investigation. Such information allows

investigators to understand the geographic and chronological context of Twitter access, use,

and events relating to the crime under investigation. Additionally, Twitter builds geo-

location into some of its services. If enabled by the user, physical location is automatically

added to “tweeted” communications. This geographic and timeline information may tend to

either inculpate or exculpate the Twitter account owner. Last, Twitter account activity may

provide relevant insight into the Twitter account owner’s state of mind as it relates to the

offense under investigation. For example, information on the Twitter account may indicate

the owner’s motive and intent to commit a crime (e.g., information indicating a criminal

plan) or consciousness of guilt (e.g., deleting account information in an effort to conceal

evidence from law enforcement).

       31.    Therefore, the computers of Twitter are likely to contain all the material

described above, including stored electronic communications and information concerning

subscribers and their use of Twitter, such as account access information, transaction

information, and other account information.

         INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       32.    I anticipate executing this warrant under the Electronic Communications

Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using

the warrant to require Twitter to disclose to the government copies of the records and other

information (including the content of communications) particularly described in Section I of

                                               13
Attachment B. Upon receipt of the information described in Section I of Attachment B,

government-authorized persons will review that information to locate the items described in

Section II of Attachment B.

                                         CONCLUSION

       33.     Based on the forgoing, I request that the Court issue the proposed search

warrant.

       34.     This Court has jurisdiction to issue the requested warrant because it is “a court

of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A)

& (c)(1)(A). Specifically, the Court is “a district court of the United States . . . that – has

jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

       35.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is

not required for the service or execution of this warrant.




                                                 14
EXHIBIT 1
                                    ATTACHMENT A

                                 Property to Be Searched

              This warrant applies to information associated with the follwing Twitter

profiles with usernames that are stored at premises owned, maintained, controlled, or

operated by Twitter, a company headquartered in San Francisco, California:

       (1) @BINGIEBONGIE at HTTPS://TWITTER.COM/BINGIEBONGIE;

       (2) @THELIFEOFCHRIS88 at HTTPS://TWITTER.COM/THELIFEOFCHRIS88;

       (3) @LIFEOFCHRIS69 at HTTPS://TWITTER.COM/LIFEOFCHRIS69;

       (4) @DACRYPHLLIC at HTTPS://TWITTER.COM/DACRYPHLLIC;

       (5) @SOMNOPHLLIC at HTTPS://TWITTER.COM/DACRYPHLLIC; and

       (6) @DACRYYBOYY at HTTPS://TWITTER.COM/DACRYYBOYY.
                                     ATTACHMENT B

                               Particular Things to be Seized

I.     Information to be disclosed by Twitter

              To the extent that the information described in Attachment A is within the

possession, custody, or control of Twitter, including any messages, records, files, logs, or

information that have been deleted but are still available to Twitter, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Twitter is required to disclose the

following information to the government for each account listed in Attachment A:

       a.     All identity and contact information, including full name, e-mail address,

              physical address (including city, state, and zip code), date of birth, gender,

              hometown, occupation, and other personal identifiers;

       b.     All past and current usernames, account passwords, and names associated with

              the account;

       c.     The dates and times at which the account and profile were created, and the

              Internet Protocol (“IP”) address at the time of sign-up;

       d.     All IP logs and other documents showing the IP address, date, and time of

              each login to the account;

       e.     All data and information associated with the profile page, including

              photographs, “bios,” and profile backgrounds and themes;

       f.     All “Tweets” and Direct Messages sent, received, “favorited,” or retweeted by

              the account, and all photographs or images included in those Tweets and

              Direct Messages;

       g.     All information from the “Connect” tab for the account, including all lists of
     Twitter users who have favorited or retweeted Tweets posted by the account,

     as well as a list of all Tweets that include the username associated with the

     account (i.e., “mentions” or “replies”);

h.   All photographs and images in the user gallery for the account;

i.   All location data associated with the account, including all information

     collected by the “Tweet With Location” service;

j.   All information about the account’s use of Twitter’s link service, including all

     longer website links that were shortened by the service, all resulting shortened

     links, and all information about the number of times that a link posted by the

     account was clicked;

k.   All data and information that has been deleted by the user;

l.   A list of all of the people that the user follows on Twitter and all people who

     are following the user (i.e., the user’s “following” list and “followers” list);

m.   A list of all users that the account has “unfollowed” or blocked;

n.   All “lists” created by the account;

o.   All information on the “Who to Follow” list for the account;

p.   All privacy and account settings;

q.   All records of Twitter searches performed by the account, including all past

     searches saved by the account;

r.   All information about connections between the account and third-party

     websites and applications;

s.   All information regarding accounts linked by cookies to the accounts

                                      2
              described in Attachment A;

       t.     All records pertaining to communications between Twitter and any person

              regarding the user or the user’s Twitter account, including contacts with

              support services, and all records of actions taken, including suspensions of the

              account.

       Twitter is hereby ordered to disclose the above information to the government within

       14 of issuance of this warrant.


II.    Information to be seized by the government

              All information described above in Section I that constitutes fruits, evidence,

and instrumentalities of violations of Title 18, United States Code, Sections 2251(sexual

exploitation of children), 2252 (transportation, receipt, distribution and possession of

material involving sexual exploitation of minors), 2252A (transportation, receipt, distribution

and possession of child pornography) and 2422 (coercion and enticement) involving

CARMINE SIMPSON since March 19, 2020, including, for each user ID identified on

Attachment A, information pertaining to the following matters:

              a. communications with minors and potential minors relating to the

                  production and attempted production of child pornography, including those

                  that evidence an effort to identify, groom and have any sexual

                  relationship—virtually or physically with them;

              b. Evidence indicating how and when the Twitter account was accessed or

                  used, to determine the chronological and geographic context of account

                  access, use, and events relating to the crime under investigation and to the
                                               3
                  Twitter account owner;

              c. Evidence indicating the Twitter account owner’s state of mind as it relates

                  to the crime under investigation;

              d. The identity of the person who created or used the user ID, including

                  records that help reveal the whereabouts of such person.

              e. The identity of the persons who communicated with the user ID about

                  matters relating to the production and attempted production of child

                  pornography, including efforts to identify, groom and have any sexual

                  relationship—virtually or physically—with minor victims, including

                  records that help reveal their whereabouts.

This warrant authorizes a review of electronic storage media and electronically stored

information seized or copied pursuant to this warrant in order to locate evidence, fruits, and

instrumentalities described in this warrant. The review of this electronic data may be

conducted by any government personnel assisting in the investigation, who may include, in

addition to law enforcement officers and agents, attorneys for the government, attorney

support staff, and technical experts. Pursuant to this warrant, the investigative agency may

deliver a complete copy of the seized or copied electronic data to the custody and control of

attorneys for the government and their support staff for their independent review.




                                               4
